Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Graf on 15 December 2021.
In claim 5, in lines 3-4, “and contacting” has been replaced with -- flowing through --.
In claim 22, in lines 3-4, “collected debris is debris that had accumulated” has been replaced with -- secondary strainer collects debris that accumulates --.
In claim 23, in line 3 -- through a through-hull fitting of a hull of the watercraft --  has been inserted after “watercraft”, in line 8 -- through the through-hull fitting --  has been inserted after “source” and in line 10, --  back --  has been inserted after “water”.
In claim 25, in line 1 “wherein the” has been replaced with -- further comprising pumping -- and in line 2 “is pumped” has been deleted.
Cancel claims 26-28.
The following is an examiner’s statement of reasons for allowance: Independent claims 2, 12 and 15, and claims dependent therefrom remain deemed distinguished for reasons of record. Newly submitted independent claim 23 is now deemed to distinguish over all of the prior art in view of being amended to recite both pumping of the untreated water and discharging of a first portion of the treated water as being through a same through-hull fitting of a hull of the watercraft, thus now distinguishing similarly to independent claim 2. The claims are otherwise amended as above to mitigate 35 U.S.C. 112 (b) issues regarding inconsistent terminology and clarity.

JWD
12/15/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778